Exhibit THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. US 12% SECURED PROMISSORY NOTE DUE May 1, 2008 FOR VALUE RECEIVED, D.L. CLAIRE CAPITAL, INC., a corporation organized and existing under the laws of the State of Delaware (the “Company”), promises to pay to CAMHZN Master LDC, the registered holder hereof (the “Holder”), the principal sum of One Hundred Seventy Thousand Dollars (US $170,000) on the Maturity Date (as defined below) and to pay interest on the principal sum outstanding from time to time in arrears at the rate of 12% per annum (computed on the basis of the actual number of days elapsed and a year of 360 days and compounded monthly), accruing from
